

Exhibit 10.1


ERS- ENDOCRINE RESEARCH SOCIETY INC (“Contractor”), in consideration of
rendering or continuing to render certain services to ALR Technologies, Inc.,
its subsidiaries, affiliates, successors or assigns (together “ALRT” or the
“Company”), and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, agree to the provisions of this Independent
Contractor Agreement (“Agreement”) as follows:


1.           Recitals and Acknowledgements.




  (a)           Contractor acknowledges that the Company is in the business of
designing, marketing and distributing technology-based products to help people
achieve better health and well-being. These products include medication
administration reminders and a web-based patient monitoring system, including
but not limited to Health-e-Connect (or “HeC”), intended to help optimize a
patient’s health care plan and therapeutic benefit by improving compliance,
communication and feedback.




  (b)           Contractor acknowledges that the Company wishes to engage
Contractor’s services as an independent contractor to perform consultant
services (as defined in “Services of Independent Contractor” section, below).


  (c)           Contractor acknowledges that, as a result of the engagement by
the Company, Contractor will have access to unique, valuable, and confidential
information of the Company including, but not limited to, its methods of
operation, its marketing techniques and strategies, its pricing, its Suppliers
(as defined below), its research and development information, and various forms
of information concerning its Customers (as defined below) and their
preferences, as well as personal interaction with the Customers, and in some
instances, may be the only representative of the Company to personally interact
with the Customers.


  (d)           “Suppliers” shall refer to the suppliers from whom the Company
purchases the Company’s Products.


  (e)           “Customers” shall refer to the persons or entities to whom the
Company sells or distributes or for whom the Company develops its Products,
including, but not limited to, system users, clinicians, pharmacies, payer
groups, distributors and government entities.


  (f)           “Effective Date” shall refer to the date on which this Agreement
was reached and is effective, October 1, 2013.





 
 

--------------------------------------------------------------------------------

 





2.           Services of Independent Contractor.  Contractor acknowledges that
the Company has engaged Contractor, and Contractor accepts such engagement, to
serve as Medical/Diabetes Consultant to the Company and that Contractor shall
perform these services through various means, including:
·
Insight into market and competitive activities

·
Feedback on the performance and function of the Health-e-Connect System

·
Insight into the use of data and analysis of data for the treatment of patients
with diabetes (for inclusion in the Health-e-Connect System and/or for use by
diabetes care facilitators). Included in this analysis is how Contractor uses
data to provide remote monitoring feedback for Contractor’s patients.

·
Insight into changing trends in diabetes management, including, but not limited
to, ADA guidelines, HEDIS scores, medications, fitness, and diet.

·
Sharing information on relevant research and publications as allowed via
existing confidentiality agreements between parties



Contractor agrees to undertake and assume all responsibilities attendant to
these Services.  Contractor further agrees that, in accepting this engagement,
Contractor shall abide by all federal, state and local laws and regulations
relating to the performance of the Services, and Contractor shall follow any and
all Company policies.  Contractor acknowledges that the Company may alter or
amend these Services, or the Company’s policies, at any time.


 3.           Compensation.  The Company shall compensate Contractor, and
Contractor agrees to such compensation, as set forth in Appendix A to this
Agreement.
 
 
 4.           Term of the Relationship.     Contractor acknowledges that the
term of this Agreement shall terminate by September 30, 2015.   The initial
term, plus any extensions thereof, until this Agreement is terminated according
to its terms, is referred to herein as the “Term” or “Term of the Agreement.”
 
 
5.           Independent Contractor Status.  It is acknowledged and agreed that
Contractor is at all times an independent contractor, rather than an employee,
co-venturer, agent, partner or representative of the Company.  In accordance
with this independent contractor status, Contractor understands and agrees that
(a) Contractor shall not be considered as having employee status for the purpose
of any employee benefit plan or employee welfare benefit plan applicable to the
Company’s employees, and the Company will not make any employee withholdings
form payments made to Contractor; (b) the Company is not required to provide
Contractor with worker’s compensation insurance or applicable state unemployment
insurance; (c) Contractor is responsible to pay, according to applicable law,
all income tax Contractor may owe regarding Contractor compensation hereunder;
(d) Contractor is liable for and will pay all applicable taxes required by
applicable laws, which may including, but not be limited to, self-employment,
federal and state income, social security, unemployment, disability and
liability taxes and any other applicable governmental assessments; and (e)
Contractor relationship with the Company is terminable at the will of either
party.  Nothing in this Agreement is intended to, nor shall be construed to,
change or alter such independent contractor status.  The Company will instruct
Contractor as to the results it desires, but Contractor will be solely
responsible for the means and methods of

 
 

--------------------------------------------------------------------------------

 



achieving those results, and I will be responsible for providing Contractor’s
own tools and supplies, e.g. a computer, office supplies, transportation, etc.,
necessary for achieving those results.  Contractor further agrees to hold
harmless and indemnify the Company for any liability that the Company may incur
due to Contractor’s failure to satisfy or fulfill Contractor’s obligations
hereunder.


6.           Business Associate Agreement.     It is acknowledged and agreed
that, if this Agreement includes a Business Associate Agreement or appendix or
terms relating to Protected Health Information (as defined in 45 C.F.R. 160.103)
(each a “BAA”), and if Contractor will use or have access to Protected Health
Information in connection with the performance of the Contractor’s Services,
Contractor agrees to the same restrictions and conditions that apply to Company
personnel under the BAA with respect to such Protected Health Information,
including, without limitation, the implementation of reasonable and appropriate
safeguards, consistent with the requirements of the BAA, to protect any
Electronic Protected Health Information (as defined in 45 C.F.R. 160.103) that
it may obtain in connection with the performance of the Services. A BAA, if
relevant and necessary, is attached hereto as Appendix B.


7.           Protection of Confidential Information and Trade Secrets.


  (a)           Contractor acknowledges that, while engaged by the Company,
Contractor will have access to and become acquainted with certain proprietary
and other systems, methods, procedures, processes, records, documents,
facilities, services, products, materials, data, software, code, writings,
publications or other information that provide a commercial advantage to the
Company, that the Company considers confidential, proprietary and/or trade
secret information, or that, if disclosed, would be valuable to the Company’s
competitors and/or damaging to the Company or its Suppliers or its Customers
(“Confidential Information”).   Contractor understands that Confidential
Information means, by way of example only and not limitation, bidding and
pricing information and procedures; discounts; Suppliers and Supplier lists;
Customer identities; lists; profiles; account information; business forms unique
to the Company; business and marketing plans; business practices and strategies;
pricing practices and strategies; system designs; computer programs, code and
software; operating processes; internal financial and compensation information;
and customer prospect and professional contact lists and information.


Confidential Information does not include information known to or otherwise
readily available to the public. However, Contractor understands that
Confidential Information does include (i) information known by or available to
the public that the Company or its agents has or have assembled, collected or
developed in a form, format, information platform, or electronic or computerized
technology or storage media, that provides a commercial advantage to the Company
and is treated as confidential and proprietary; and (ii) any information
previously known by Contractor that Contractor has supplied or provided to the
Company in capacity as an independent Contractor engaged by the Company for the
Company’s use in acquiring, creating, marketing, providing, developing or
managing the Company’s business.


  (b)           Contractor agrees that at all times (whether during thr
engagement with the Company or thereafter, regardless of the reason for ceasing
to be engaged by Company), and

 
 

--------------------------------------------------------------------------------

 



except as otherwise provided in this Agreement or as required to fulfill
obligations under this Agreement, (1) Contractor will hold Confidential
Information in the strictest confidence, and (2) Contractor will not copy, make
notes of, disclose to others, or use for Contractor’s own or for others’
benefit, any Confidential Information.


8.           Return of Company Property.


(a)           At the request of Company, and in any event when Contractor ceases
to be engaged by the Company (regardless of the reason therefore), Contractor
will immediately deliver to the Company (and will not keep in Contractor’s
possession, recreate, copy or deliver to anyone else) all Property of the
Company that is in Contractor’s possession or under Contractor’s control, in
good condition, ordinary wear and tear excepted, retaining nothing.  “Property
of the Company” means, by way of example only and not limitation, all keys,
files, records, notes, data, publications, documents, manuals, materials,
computers, computer files, computer software, and equipment of any type, form or
nature, whether prepared by Contractor or otherwise coming into Contractor
possession or control, which relate to (1) Contractor engagement, or (2) the
business, activities, or facilities of the Company, or any of its Customers,
Suppliers, vendors, or agents.  “Property of Company” also includes all
materials involving any Confidential Information.


(b)           Contractor acknowledges and agrees that records, files, reports,
manuals, handbooks, computer diskettes, computer software and software tools,
customer or client files and information, documents, equipment and the like,
relating to the Company’s business or which are developed for or by the Company,
or which Contractor shall develop, create, use, prepare or come into possession
of during engagement with the Company, shall remain the sole Property of the
Company, and Contractor covenants to promptly deliver to the Company any and all
such Property, and any copies thereof no later than the termination of
Contractor’s engagement with the Company.


            9.           [RESERVED].


            10.         [RESERVED].


11.         Solicitation of Company Employees.     Contractor covenants and
agrees that, for a period of one (1) year immediately following the termination
of engagement by the Company for any reason, Contractor will not hire or employ,
offer to hire or employ, or supervise other persons who attempt to hire or
employ, any person who was employed or engaged by the Company at any time within
the six (6) months immediately preceding the end of Contractor’s engagement by
the Company, to purchase, sell, develop, or broker to or for another person or
entity in competition with the business of the Company products that are the
same or substantially similar to any Company Product.


           12.         Ownership of Work Product.   The Company will own all
right, title and interest in and to all “Work Product” including, but not
limited to, all [notes, reports, design plans, specifications, special studies,
records and other data] prepared by Contractor under this Agreement for or at
the request of the Company, unless otherwise agreed to in writing signed by

 
 

--------------------------------------------------------------------------------

 



both parties.  The Company may use all Work Product for any purpose the Company
deems appropriate.  All Work Product that is a work of authorship will be deemed
a “work made for hire” within the meaning of the copyright laws of the U.S.  The
Company will own all right, title and interest in and to all such “works made
for hire”.  To the extent that Contractor or his personnel have rights in any
Work Product in spite of the above provisions, Contractor irrevocably assigns to
the Company and agrees that the Company will be the sole and exclusive owner of,
all right, title and interest in and to such Work Product.  At any time, upon
the request of the Company, Contractor agrees to execute and deliver to the
Company any assignments or other documents and otherwise assist the Company to
obtain, maintain, perfect or enforce any of the Company’s rights.  Contractor
must not claim that any Work Product is his confidential information or that
Contractor has any rights in or to such Work Product.  For any [information or
materials] owned by Contractor and provided to the Company for Company’s use
under this Agreement but not included within the meaning of Work Product
(“Contractor’s Property”), Contractor hereby grants a non-exclusive, perpetual,
worldwide, non-transferable, fully paid-up, irrevocable license to use
Contractor’s Property.


13.         Severability.     The Sections of this Agreement, including their
respective subsections, are separate and independent covenants and obligations
under this Agreement without regard to the remaining obligations
herein.  Furthermore, the Sections including their respective subsections, are
severable individually from this Agreement, and in the event that one or more
are determined to be illegal, invalid, or unenforceable, the parties intend that
the validity of the remaining portions or provisions shall not be affected and
the rights and obligations of the parties shall be construed and enforced as if
the Agreement did not contain the particular, invalid part, term or provision.


Should any part of the restrictions or restrictive covenants set forth in
Sections 9, 10 or 11 of this Agreement be declared invalid or unenforceable by
any court of competent jurisdiction for any reason, such decision shall not
affect the validity of any remaining portions of this Agreement, which remaining
portions shall continue in full force and effect as if this Agreement had been
executed with the invalid portion(s) thereof eliminated, provided, however, that
if any portion of the restrictive covenants set forth in Sections 9, 10 or 11
hereof shall be declared invalid or unenforceable by any court of competent
jurisdiction, or rendered null or void by legislative enactment for any reason,
such that Contractor is released from any part of the obligations hereunder,
then the Company and Contractor agree to promptly bargain in good faith to reach
an agreement with respect to such restrictive covenants to replace the invalid
provision by a provision that is valid and that follows as closely as possible
the commercial intent of the invalid provision, or otherwise to reform this
Agreement and/or the Compensation set forth in Appendix A hereto to make the
payment to Contractor consistent with the benefits received under this
Agreement.


14.         No Defenses To Claims.  Contractor acknowledges and agrees that the
existence of any claim or cause of action against the Company, or any of its
officers, directors, stockholders, partners, members, managers, employees,
agents, or representatives, whether predicated on this Agreement or any other
agreement or duty, statutory or at common law, shall not constitute a defense to
the enforcement by the Company of the restrictions, covenants, and agreements
contained herein.  By way of example and not limitation, the covenants set forth
in Sections 6-12

 
 

--------------------------------------------------------------------------------

 



of this Agreement, and their respective subparts, are effective and enforceable
regardless of fault by the Company, and regardless of any claims that Contractor
may have against the Company.


15.        Remedies.


 (a) Contractor acknowledges that the covenants contained herein, are, in view
of the nature of the business of the Company, reasonable and necessary to
protect the legitimate interests of the Company, and that a violation of any
covenant will result in irreparable injury to the Company that cannot be
reasonably or adequately compensated in damages.  If Contractor breaches or
threatens to breach any covenant contained in this Agreement, Contractoragrees
that the Company shall be entitled to equitable relief (i.e., no monetary
damages) by injunction or specific performance, without the requirement of
proving actual damages, in addition to all other rights and remedies afforded
by law, equity or otherwise.  Contractor understands that this Agreement
supplements and does not supplant rights and remedies available to the Company
under statutory and/or common law.  Contractor agrees that the existence of any
claim or cause of action by Contractor against the Company shall not constitute
a defense to the enforcement of the provisions of this Agreement.


 (b) Contractor agrees that in the event that a court of competent jurisdiction
shall fail or refuse to enforce any of the separate covenants herein (as between
each Section and within each Section), then the unenforceable covenant(s),
unless reformed as set forth below, shall be separated from the remaining
covenants to the extent necessary to permit the remaining covenants to be
enforced. 


 (c) In the event a legal action is commenced with respect to any of the
provisions herein and Contractor has not strictly observed such provisions, then
the restriction period described in such Section(s) shall begin to run from the
day of any Final Judicial Determination of such legal action. “Final Judicial
Determination” shall mean the expiration of time to file any possible appeal
from a final judgment in such legal action, or if an appeal be taken, the final
determination of the final appellate proceeding.


 (d) Contractor agrees that, in the event that Contractor breaches any term of
this Agreement, as determined by a court, Contractor shall reimburse the Company
for any costs and expenses reasonably incurred as a result thereof, and as
agreed by the court,  including reasonable attorneys’ fees, in addition to any
other remedies to which the Company may be entitled. As appropriate, these costs
may be determined by the court.




16.         Termination of Engagement.     Subject to the post-engagement
obligations set forth herein, including, for example, the obligations set forth
in Sections 7 through 12 above, inclusive, either party may terminate
Contractor’s engagement by the Company for any reason by providing the other
with written notice of termination at least thirty (30) days prior to such
termination (“Notice of Termination”).  If either the Company provides, or
Contractor provides, a Notice of Termination under this Section 16, the Company,
at its sole discretion, may accelerate the effective



 
 

--------------------------------------------------------------------------------

 



date of the termination, and pay to me the Compensation described in Section 3
through the 30th day following such Notice of Termination.  If the Company
elects to accelerate the effective date of termination, it will provide
Contractor with written notice of such acceleration, which notice will specify
the date on which Contractor’s engagement shall be deemed terminated.  Such
termination or acceleration of the termination date shall not be, nor shall it
be deemed to be, a breach of this Agreement.  The effective date of termination
of Contractor’s engagement shall be the earlier of (A) thirty (30) days
following the Notice of Termination, or (B) the accelerated effective date of
termination listed by the Company in its written notice to Contractor.


17.         Representations of Contractor.  Contractor represents and warrant to
the Company that neither Contractor’s duties as an independent contractor of the
Company nor Contractor’s performance of this Agreement will breach any other
agreement to which Contractor is a party or may be a party during the duration
of this Agreement, including without limitation, any agreement limiting the use
or disclosure of any information that Contractor acquired prior to or during
Contractor’s engagement by the Company.  In the course of performing work for
the Company, Contractor will not disclose or make use of any information,
documents or materials that Contractor is under any obligation to any other
party to maintain in confidence.  In addition, Contractor represents, warrants
and acknowledges that the Company has relied on such representations and
warranties in engaging Contractor, and that Contractor has not entered into, and
will not enter into, any conduct or any agreement, either oral or written, in
conflict herewith.  In particular, Contractor covenants and warrants that
Contractor will not enter into any agreement with a third-party during the
duration of this Agreement if performing pursuant to such an agreement will
cause Contractor to breach or violate this Agreement, or if performing under
this Agreement would cause Contractor to breach or violate such an
agreement.  If it is determined that Contractor is in breach of or have breached
any of the representations set forth in this Section 17, the Company shall have
the right to terminate the Agreement as provided herein.


Contractor hereby represents and warrants that no conflict of interest exists by
virtue of obligations to any current employer and Contractor obligations to
Company under this Agreement.  A conflict of interest exists if Contractor’s
employer competes with the Company or if Contractor’s obligations to an employer
compromises Contractor’s ability to be loyal to the Company.  Contractor
covenants and agrees to inform the Company immediately in the event such a
conflict of interest arises with regard to a current employer or any future
employer.


18.         Governing Law; Forum.  This Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Virginia, exclusive
of its conflict of laws provisions.  The parties agree that any action brought
to enforce this Agreement or to test the enforceability of any of its provisions
shall be brought exclusively in either the United States District Court for the
Eastern District of Virginia, Richmond Division, or the Circuit Court of the
City of Richmond, Virginia.


19.         Entire Agreement; Amendments and Waivers.  This Agreement
constitutes the entire agreement among the parties pertaining to the subject
matter hereof and supersedes all prior agreements, understandings, negotiations
and discussions, whether oral or written, of the



 
 

--------------------------------------------------------------------------------

 



parties.  No supplement, modification or waiver of this Agreement shall be
binding unless executed in writing by the party to be bound thereby.  No waiver
of any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provision hereof (whether or not similar), nor shall such
waiver constitute a continuing waiver unless otherwise expressly provided.  The
parties acknowledge and agree that they have read and fully understand this
entire Agreement; that it sets forth their entire agreement; and that neither
party is to be considered the draftsman or scrivener hereof.  In addition, the
parties hereby disclaim any reliance on, or the applicability of, anything
related to the subject matter hereof that is not set forth herein.  By signing
this Agreement, each party acknowledges that it has been provided an opportunity
to seek the advice of legal counsel regarding the contents of this Agreement,
and each party is entering into this Agreement knowingly, voluntarily and of
his, her or its own accord.


 20.         Assignment; Binding Effect.  This Agreement shall be binding on and
inure to the benefit of the Company and Contractor and their respective
successors and assigns, provided, however, Contractor may not assign or delegate
Contractor’s duties, responsibilities and obligations hereunder.  The Company
may assign this Agreement and its rights hereunder to any third-party in
connection with a sale of substantially all of the Company’s assets, or any
transaction resulting in a change in the control of the Company, or to any
affiliated entity including, without limitation, any entity in which the Company
owns at least a controlling interest.  In addition to the foregoing, the parties
hereby agree that, to the extent Contractor provides services to any entity in
which the Company owns at least a controlling interest, such entity shall have
the same rights and protections as provided to the Company hereunder.


21.         Indemnification.     Contractor hereby agrees to indemnify, hold
harmless, and defend the Company and its officers, directors, partners,
shareholders, executives, employees, and agents thereof, for and against any and
all claims, actions, judgments, losses, obligations, liabilities, damages, costs
and expenses, including attorneys’ fees, arising from, related to, or having as
their basis, this Agreement, Contractor’s performance of services under this
Agreement, Contractor’s breach of the terms of this Agreement, the access to, or
disclosure or use of, Confidential Information by Contractor, Contractor’s
employees, or agents, and any other act or omission by Contractor, Contractor
employees, or Contractor agents.


22.         Execution; Headings.  This Agreement shall be executed in multiple
copies and each executed copy shall constitute an original, but the copies shall
be deemed one and the same instrument.  The headings contained in this Agreement
are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.


23.         Notices.     Any notice provided under this Agreement shall be in
writing and shall be deemed to have been effectively given (i) upon receipt when
delivered personally, (ii) one day after sending when sent by private express
mail service (such as Federal Express), or (iii) five (5) days after sending
when sent by regular mail to the following address:


  In the case of the Company:


Lawrence Weinstein
ALR Technologies, Inc.

 
 

--------------------------------------------------------------------------------

 



7400 Beaufont Springs Dr.
Suite 300
   Richmond, VA  23225
 
 
  In the case of the Contractor:


ERS-  ENDOCRINE RESEARCH SOCIETY INC
Care of: Dr. Hugh Tildesley
410-1033 DAVIE STREET
VANCOUVER, BC.
V6E 1M7


or to other such address as may have been designated by the Company or the
Contractor by notice to the other given as provided herein.


SIGNATURE PAGE FOLLOWS

















 
 

--------------------------------------------------------------------------------

 

CONTRACTOR ACKNOWLEDGES THAT CONTRACTOR HAS CAREFULLY READ THIS AGREEMENT AND
HAD THE OPPORTUNITY TO REVIEW ITS PROVISIONS WITH ANY ADVISORS CONSIDERED
NECESSARY AND THAT CONTRACTOR UNDERSTANDS THIS AGREEMENT’S CONTENTS AND SIGNIFY
SUCH UNDERSTANDING AND AGREEMENT BY SIGNING BELOW.  CONTRACTOR AGREES THAT THE
COVENANTS, RESTRICTIONS, AND REMEDIES SET FORTH HEREIN ARE FAIR AND REASONABLE
AND ARE REASONABLY REQUIRED FOR THE PROTECTION OF THE INTERESTS OF THE COMPANY,
ITS DIRECTORS, OFFICERS, SHAREHOLDERS, AND OTHER EMPLOYEES.






AGREED TO:


HUGH TILDESLEY
Independent Contractor’s Signature


HUGH TILDESLEY
Independent Contractor’s Name (typed or printed)


Date: Sept 17, 2013


Address:
ERS-  ENDOCRINE RESEARCH SOCIETY INC
410-1033 DAVIE STREET
VANCOUVER, BC.
V6E 1M7



 
LAWRENCE WEINSTEN
 
10/1/13










 
 

--------------------------------------------------------------------------------

 





Appendix A to Independent Contractor Agreement




COMPENSATION AGREEMENT – ERS Consulting Agreement


In consideration of the performance of Contractor’s duties and covenants, as
described in the Independent Contractor Agreement signed by the parties this 17
day of Sept 2013 (the “Agreement”), ALR Technologies, Inc. (the “Company”) and
ERS-ENDOCRINE RESEARCH SOCIETY INC (“Contractor”), hereby agree to the following
fee arrangement:


 
(a)
the Company shall grant Contractor the right and option to purchase 500,000
shares of its common stock at an exercisable of $0.03 per share for a term of
five years. These options become exercisable as follows:

·       
250,000 upon signing of the agreement.

·       
250,000 upon one year of successful completion of the agreement



for the grant to take effect, the Company and the Contractor will enter into
stock option agreement outlining the terms of conditions for the options to be
granted under paragraph (a)


 
(b)
the Company shall reimburse Contractor for all approved out-of-pocket,
third-party expenses reasonably incurred by Contractor in the proper performance
of his or her duites hereunder in conformance with the policies established by
the Company from time to time; and



 
(c)
Contractor authorizes the Company to deduct from any fee due to Contractor, at
any time, including any fee or payment with respect to the termination of the
Agreement, any amounts the Company owes to Contractor by reason of Contractor’s
purchases, advances, loans or in recompense for any damange to or loss of the
Company’s property that Contractor has caused.









Contactor acknowledges receiving from the Company the current Company policies
relating to travel and reimbursements, and Contractor understand and agrees that
the Contractor must comply with the terms and conditions of all such policies.









 
 

--------------------------------------------------------------------------------

 





IN WITNESS WHEREOF, the Parties hereby agree that this Compensation Agreement
shall be considered fully executed:


ALR Technologies Inc. (Company)
ERS- ENDOCRINE RESEARCH
I, the undersigned, certify that I have legal
SOCIETY INC (Contractor)
Authority to bind Company.
           
Signature:
LAWRENCE WEINSTEIN
Signature:
HUGH TILDESLEY
       
Name:
Lawrence Weinstein
Name:
Hugh Tildesley
       
Title:
President
Title:
Secretary
       
Date:
10/1/13
Date:
Sept 17, 2013
       
Company Notice:
Contractor Address:
   
ALR Technologies Inc.
ERS- ENDOCRINE RESEARCH
Attention: Lawrence Weinstein
Attn: Dr. Hugh Tildesley
President and COO
410-1033 DAVIE STREET
7400 Beaufont Springs Dr
VANCOUVER, BC.
Suite 300
V6E 1M7
Richmond, VA   23225
 










 
 

--------------------------------------------------------------------------------

 

Appendix B to Independent Contractor Agreement


BUSINESS ASSOCIATE AGREEMENT


This Business Associate Agreement (“BAA”), effective on the date of full
execution (the “Effective Date”), is entered into by and between ERS- ENDOCRINE
RESEARCH SOCIETY INC. (the “Business Associate”) and ALR Technologies Inc. (the
“Covered Entity”).


Recitals


WHEREAS, Business Associate and Covered Entity are Parties to a certain
Agreement, maintain the relationship of independent contractors with regard to
each other, and desire to bring the Agreement into compliance with the Health
Insurance Portability and Accountability Act of 1996 (“HIPAA” and/or the “Act”)
and its implementing regulations (45 CFR Parts 160 and 164) and related
provisions as amended; the requirements of all insurance commissioner
regulations implementing Title V of the Gramm-Leach-Biiley Act (15 USC§ 6801 et
seq.) that are applicable to parties relationship; and Sections 13400 through
13411 of the HITECH Act (Health Information Technology for Economic and Clinical
Health Act, Title XIII of the American Recovery and Reinvestment Act, Pub. L.
No. 111-5); and


WHEREAS, this BAA is not intended to represent the Parties exclusive obligations
with respect to compliance with the aforementioned laws and regulations, and
Business Associate acknowledges it may be held directly liable for any
noncompliance, and the absence of any related requirement in this BAA shall not
relieve a Party of its responsibility to be aware of and comply with the same.


NOW THEREFORE, the Parties hereby agree as follows:


1.           Definitions


The following capitalized terms are defined specifically for and shall be
applied only in this BAA. Any capitalized terms which are not specifically
defined in this BAA shall have the meaning set forth in the Act, the Agreement
or, if not defined in the Agreement, then the common meaning of such term shall
apply.


“Breach” shall mean the acquisition, access, use, or disclosure of PHI in a
manner that: (i) is not permitted by the HIPAA Privacy Rule; and (ii) is not
excluded from the definition of Breach found at 45 C.F.R. §164.402. Any
unauthorized acquisition, access, use, or disclosure of PHI shall be reported to
the Covered Entity and presumed to be a breach unless it is concluded through a
risk assessment taking into account the factors listed at 45 C.F.R. 164.402 that
there is a exists only a low probability that the PHI has been compromised. In
the event of any inconsistency between the definition of Breach in this BAA and
the defmition in the Privacy Rule, the defmition in the Privacy Rule will
control.


“Individual” shall have the meaning as set forth in 45 CFR 160.103 and shall
include a person who qualifies as a personal representative in accordance with
45 CFR 164.502(g).


“Party” or “Parties” refers to Business Associate and Covered Entity
individually or collectively as the case may be.


“Privacy Rule” means the Standards for Privacy of Individually Identifiable
Health Information found at 45 CFR 160 and 164, Subparts A and E, as such
standards may be amended or supplemented from time to time.


“Protected Health Information” or “PHI” means any individually identifiable
health information about an Individual that is transmitted or maintained in any
form or medium that: (a) is received by Business Associate from Covered Entity
or received or created by Business Associate on behalf of Covered Entity; (b)
relates to the past, present or future physical or mental health condition of an
Individual, the provision



ALR Technologies Inc. Confidential
Information                                                  1 of 7
BAA v.030110
 
 

--------------------------------------------------------------------------------

 



of health care to an Individual, or the payment for provision of health care
related to an Individual; and (c) identifies the Individual, or with respect to
which there is a reasonable basis to believe the information can be used to
identify an Individual. For purposes of the preceding sentence, information that
is received or created by Business Associate on behalf of Covered Entity
includes, without limitation, any and all information that Business Associate:
(a) receives or creates in connection with the Agreement; or (b) creates using
or based on any information accessed or received by Business Associate from (i)
Covered Entity, or (ii) any third party in connection with the Agreement.


“Secretary” means the Secretary of the Department of Heath and Human Services or
his or her designee.


“Security Rule” means the Standards for Security of Individually Identifiable
Health Information found at 45 CFR 160 and 164, Subparts A and C, as such
standards may be amended or supplemented from time to time.


“Unauthorized Use” means any access, use, creation, modification, distribution,
dissemination or disclosure of PHI that is not expressly permitted by this BAA
or otherwise expressly permitted in advance and in writing by the Individual or
the Covered Entity.


“Unsecured Protected Health Information” shall mean PHI in any form, including
electronic, paper or verbal, that is not rendered unusable, unreadable, or
indecipherable to unauthorized individuals through the use of a technology or
methodology specified by the Secretary pursuant to the HITECH Act, as such
guidance may be updated by the Secretary from time to time.


2.           Use of Protected Health Information


Business Associate will not create or use PHI other than for purposes of
performing its obligations under the Agreement and only in the same manner as
permitted if done by Covered Entity, as permitted by this BAA and consistent
with the Privacy Rule, Security Rule, and other applicable laws and regulations.


Business Associate acknowledges that it has a statutory duty under the HITECH
Act to, among other duties: (a) use and disclose PHI only in compliance with 45
C.F.R. §164.504(e) (the provisions of which are incorporated into this BAA); and
(b) comply with 45 C.F.R. §§164.308 (“Security Standards: General Rules”),
164.310 (“Administrative Safeguards”), 164.312 (“Technical Safeguards”), and
164.316 (“Policies and Procedures and Documentation Requirements”). In complying
with 45 C.F.R. §164.312 (“Technical Safeguards”), Business Associate shall
consider guidance issued by the Secretary pursuant to Section 13401(c) of the
HITECH Act and, if a decision is made to not follow such guidance, document the
rationale for that decision.


3.           Disclosure of Protected Health Information


Except as expressly provided in this Section; Business Associate shall not
disclose PHI to any person or entity without the prior written consent of
Covered Entity. Notwithstanding the foregoing, Business Associate may disclose
PHI to its employees and agents if and to the extent: (a) such employees or
agents need to know such information in order for Business Associate to perform
its obligations under the Agreement or this BAA; (b) such employees or agents
have been notified that it is PHI of Covered Entity; (c) such employees or
agents have agreed to maintain and protect the confidentiality and privacy of
the PHI under terms and conditions that are at least as stringent as those set
forth in this BAA; (d) Business Associate maintains a separate Business
Associate Agreement with any subcontractors to whom Business Associate furnishes
PHI; and (e) such disclosure would not violate any provision of this BAA or
applicable law, and would not violate the Privacy Rule if done by Covered
Entity. Business Associate also may disclose PHI as required by applicable law
and/or regulation including electronic copies of PHI to an individual or to an
individual’s designated representative. Business Associate will provide to an
Individual, upon the request of that Individual, his/her authorized
representative, or the Covered Entity, an accounting of disclosures of PHI in
accordance with 45 C.P.R. §164.528.

ALR Technologies Inc. Confidential
Information                                                  2 of 7
BAA v.030110
 
 

--------------------------------------------------------------------------------

 



4.           Security of Protected Health Information


Business Associate will protect the PHI from any Unauthorized Use using
safeguards and security measures that comply with the Privacy and Security Rules
and other applicable laws and/or regulations. Without limiting the foregoing,
Business Associate will use safeguards and security measures to protect the PHI
that are at least as stringent as the safeguards and security measures that
Business Associate uses to protect its own information and that comply with the
administrative, physical, and technical safeguards as prescribed by the Security
Rule.


5.           Other Obligations of Business Associate


 
5.1
Unauthorized Use. If Business Associate knows or should know of any Unauthorized
Use or threatened Unauthorized Use, Business Associate will: (a) notify Covered
Entity within twenty-four (24) hours; (b) promptly thereafter take appropriate
action to stop the Unauthorized Use and prevent any further Unauthorized Use;
and (c) promptly thereafter take appropriate action to mitigate any harm or
potential harm that may result from such Unauthorized Use.



A report of Unauthorized Use under this Section shall include at least the
following information:


 
(a)
the identity of each Individual whose information was accessed, acquired or
disclosed during the Breach;



 
(b)
a brief description of what happened;



 
(c)
the date of discovery of the Breach;



 
(d)
the nature and extent of the Unsecured Protected Health Information that was
involved including the types of identifiers (e.g., social security numbers, date
of birth, etc.);



 
(e)
any steps Individuals should take to protect themselves from potential harm
resulting from the Breach; and



 
(f)
a brief description of what the Business Associate is doing to investigate the
Breach, to mitigate harm to Individuals, and to protect against any further
Breaches.



 
5.2
Confidentiality. Business Associate will ensure that any person or entity to
which Business Associate discloses any PHI (or any other information or data
which would enable such person or entity to create any PHI) executes a binding
agreement to maintain and protect the confidentiality and privacy of the PHI
under terms and conditions that are at least as stringent as those set forth in
this BAA, and such disclosure shall be to the minimum extent necessary to
accomplish the intended goal.



 
5.3
Records. During the period this BAA is in force and for a period of six (6)
years thereafter, or such longer period as required by law and/or regulation,
Business Associate will create and maintain complete and accurate records of all
disclosures of PHI including the date of the disclosure, the name and, if known,
address of the recipient of the PHI, a brief description of the PHI disclosed,
the purpose of the disclosure and any other relevant information that Covered
Entity may request Business Associate to record from time to time.



 
5.4
Audit. Upon the request of Covered Entity, Business Associate will provide
access, make available and/or provide copies to Covered Entity, the Secretary
and/or any Individual or other designee of Covered Entity, as Covered Entity may
direct: (a) all PHI; (b) all documents and any other information requested by
Covered Entity relating to Business Associate’s internal policies and procedures
relating to the use, disclosure, safeguarding, handling, or treatment of PHI;
and (c) any and all books and records relating to the PHI, including without
limitation the records


ALR Technologies Inc. Confidential
Information                                                  3 of 7
BAA v.030110
 
 

--------------------------------------------------------------------------------

 





maintained under Section 5.3 of this BAA. Covered Entity will endeavor to
provide the request for access and/or copies at least five (5) business days in
advance ofthe first day on which access and/or copies are to be provided or the
requested materials or information are to be made available. In the event
Covered Entity requests access and/or copies in a shorter time frame, Business
Associate will use commercially reasonable efforts to meet the request. Covered
Entity will not request that Business Associate use or disclose PHI in any
manner that would not be permissible under this BAA.


 
5.5
Amendment of Information. Business Associate will make amendments to PHI stored
or maintained by Business Associate or otherwise in the possession or control of
Business Associate as Covered Entity may direct from time to time.



 
5.6
Protected Health Information of Third Parties. Under no circumstances will
Business Associate disclose, transfer or transmit PHI of any third party to
Covered Entity absent the express authorization of such third party.



 
5.7
Remuneration in Exchange for Protected Health Information. Business Associate
may not receive direct or indirect remuneration in exchange for PHI unless
permitted by the Act or regulations issued by the Secretary.



 
5.8
Noncompliance by Sub-Business Associate. In accordance with the Privacy Rule, if
Business Associate becomes aware of any noncompliance on the part of any
subcontractor with whom the Business Associate maintains a secondary Business
Associate Agreement, Business Associate shall take all reasonable steps to cure
the breach and end the violation. If such action is not possible, Business
Associate shall terminate the relationship with the subcontractor.



6.           Obligations of Covered Entity


 
6.1
Notice Information. Covered Entity will provide Business Associate with a copy
of the notice of privacy practices that Covered Entity produces in accordance
with the Privacy Rules, and any amended notice that may be subsequently
produced, which notice will contain any optional limitations that Covered Entity
has adopted. Business Associate will comply with any such optional limitations
if and to the extent the optional limitations contained in any such notices
affect Business Associate’s use and/or disclosure of PHI.



 
6.2
Individual Permissions. Covered Entity will notify Business Associate of any
changes in, or revocation of, permission by any Individual to use or disclose
PHI if such change or revocation would affect Business Associate’s use or
disclosure of PHI. Business Associate will comply with such change or
revocation.



 
6.3
Further Restrictions. As applicable to Business Associate, Covered Entity will
notify Business Associate of any restriction to the use and/or disclosure of PHI
that Covered Entity has agreed to as related to the request of an Individual in
accordance with the Privacy Rule. Business Associate will comply with such
restriction.



7.           Term and Termination


 
7.1
Term. This BAA will take effect on the date of full execution and will terminate
as set forth herein.



 
7.2
Relationship with the Agreement. This BAA will terminate in the event of the
termination or expiration of the Agreement for any reason. The Agreement will
terminate in the event of termination of this BAA for any reason. In the event
of a termination of this BAA for Breach and the termination of the Agreement as
a result thereof, the Agreement shall be deemed to have been




ALR Technologies Inc. Confidential
Information                                                  4 of 7
BAA v.030110
 
 

--------------------------------------------------------------------------------

 





terminated as a result of a breach by the same Party whose Breach resulted in
termination of this BAA.


 
7.3
Termination for Breach. In the event a Party breaches this BAA and: (a) the
breaching Party fails to cure such breach within ten (10) days after the other
Party gives written notice describing the breach; or (b) the breach is not
curable, then the non-breaching Party may terminate this BAA and the Agreement
by giving the breaching Party five (5) days prior written notice of termination.



 
7.4
Termination not Feasible. If in the event of a breach of the terms set forth
herein and neither termination nor cure is feasible, then Covered Entity will
report the breach to the Secretary.



 
7.5
Effect of Termination. Except as provided in Section 7.6 of this BAA, upon
termination of this BAA for any reason, Business Associate will return or
destroy, as directed by Covered Entity, all PHI in Business Associates possess.
Business Associate will also cause any person or entity to which it has
disclosed PHI to return or destroy, as directed by Covered Entity, such PHI.
Except as required by applicable law or regulation, neither Business Associate
nor any person or entity to which Business Associate has disclosed PHI shall
retain copies of PHI. In the event any PHI is permitted or required to be
maintained under this section, it shall only be for the minimum period required
and shall be maintained in a manner consistent with the tenns of this BAA.



 
7.6
Return or Destruction not Feasible. In the event Business Associate believes
that returning or destroying PHI is not feasible, Business Associate will
provide to Covered Entity notice of Business Associate’s belief and the reasons
and justification for such belief. If Covered Entity agrees in writing that
returning or destroying PHI, or any portion thereof, would not be feasible, then
Business Associate is not required to return or destroy such PHI; however, shall
maintain such in a manner consistent with the terms of this BAA.



 
7.7
Obligation with Respect to Retained Protected Health Information. To the extent
Business Associate is not required to return or destroy PHI under Section 7.6,
Business Associate will not use or disclose any PHI after termination of this
BAA for any reason whatsoever other than as expressly directed or approved in
writing by Covered Entity subsequent to tennination.



 
7.8
Remedies Cumulative. The right to terminate this BAA and the Agreement and any
other rights and remedies set forth in this BAA are cumulative and not in lieu
of any other rights and remedies available to the Parties under contract, at law
or in equity.



8.           Miscellaneous


 
8.1
Notices. All notices hereunder shall be in writing and shall be deemed given
when: (a) delivered personally, or (b) delivered by United States mail or
commercial express mail service, postage prepaid, certified or registered,
return receipt requested, properly directed to the recipient at the address set
forth on the signature page of this BAA. A Party may change its contact
information set forth herein by giving the other Party written notice of such
change in accordance herewith.



 
8.2
Counterparts. This BAA may be executed in one or more counterparts, each of
which will be deemed an original, but all of which together will constitute one
instrument.



 
8.3
Non-waiver. Failure by either Party to enforce any provision of this BAA will
not be deemed a waiver of future enforcement of that or any other provision. No
waiver of any breach of any provision of this BAA shall constitute a waiver of
any prior, concurrent or subsequent breach of the same or any other provisions
hereof, and no waiver shall be effective unless made in writing and signed by an
authorized representative of the waiving Party.



 
8.4
Assignment. Business Associate will not assign (whether voluntarily,
involuntarily, by operation of law or otherwise) this BAA or any of its rights
or obligations under this BAA without the prior


ALR Technologies Inc. Confidential
Information                                                  5 of 7
BAA v.030110
 
 

--------------------------------------------------------------------------------

 





written consent of Covered Entity, which consent shall not be unreasonably
withhold or delayed. Notwithstanding the foregoing, Business Associate may
assign this BAA in connection with any merger, consolidation or other corporate
reorganization or any sale, assignment or other transfer of all or substantially
all of Business Associate’s assets; provided, that the successor agrees in
writing to be bound by all of the terms and conditions of this BAA. Subject to
the foregoing restrictions on assignment by Business Associate, the requirements
of this BAA will be fully binding on, inure to be benefit of and be enforceable
by the Parties and their respective successors and assigns.


 
8.5
Entire Agreement. This BAA constitutes the entire agreement of the Parties with
respect to the subject matter hereof and supersedes all prior and
contemporaneous agreements or communications related to the same. In the event
of any conflict or inconsistency between this BAA and the Agreement, the terms
and provisions ofthis BAA will supersede and govern.



 
8.6
Amendment. This BAA may not be amended, except by a writing signed by the
Parties. The Parties agree to take such action as is necessary to amend this BAA
as necessary from time to time for Covered Entity to comply with the Privacy
Rule and other applicable laws and regulations.



 
8.7
Compliance with Laws. The Parties shall comply with all applicable state and
federal laws and regulations in meetings their respective obligations under the
Agreement and this BAA, including: (a) the Health Insurance Portability and
Accountability Act of 1996 (“HIPAA” and/or the “Act”) and its implementing
regulations (45 CFR Parts 160 and 164) and standards related to Individually
Identifiable Health Information (the “Privacy Rule”); (b) the applicable
requirements of Title V of the Gramm-Leach-Bliley Act (15 USC § 6801 et seq.);
(c) and obligations set forth under the Health Information Technology for
Economic Clinical Health Act (“HITECH Act”), Title XIII of the American Recovery
and Reinvestment Act of 2009 and its implementing regulations (“ARRA”).



 
8.8
No Third Party Beneficiaries. With the exception of an Individual, this BAA is
not intended to confer any right or benefit on any third Party. No action may be
commenced or prosecuted against a Party by any third-party claiming as a
third-party beneficiary of this BAA.



 
8.9
Confidentiality Provisions. If and to the extent the Agreement contains any
provisions regarding confidential or proprietary information, the PHI will be
deemed to be confidential or proprietary information of Covered Entity under
such provisions and the use, disclosure, treatment, handling, modification,
distribution, dissemination and all other disposition of the PHI will, except to
the extent expressly set forth to the contrary in this BAA, be governed by such
provisions.



 
8.10
Governing Law. The terms of this BAA will be governed by and construed in
accordance with the laws of the Commonwealth ofVirginia without regard to any
conflicts of laws principles to the contrary. The Parties hereto irrevocably
submit in any suit, action or proceeding arising out of or related to this BAA
or any of the transactions contemplated hereby to the jurisdiction of the
federal and state courts of Virginia and waive any and all objections to
jurisdiction and forum. Business Associate will not institute, prosecute or
commence any action, suit, claim or proceeding arising out of or related to this
BAA or any of the transactions contemplated hereby except in such courts.



[The rest of this page is intentionally left blank]









ALR Technologies Inc. Confidential
Information                                                  6 of 7
BAA v.030110
 
 

--------------------------------------------------------------------------------

 





IN WITNESS WHEREOF, the Parties hereby agree that this BAA shall be considered
fully executed.




ALR Technologies Inc. (Company)
ERS- ENDOCRINE RESEARCH SOCIETY
I, the undersigned, certify that I have legal
INC (Contractor)
Authority to bind Company.
           
Signature:
LAWRENCE WEINSTEIN
Signature:
HUGH TILDESLEY
       
Name:
Lawrence Weinstein
Name:
Hugh Tildesley
       
Title:
President
Title:
Sec
       
Date:
10/1/13
Date:
Sept 17, 2013
       
Covered Entity Notice Address:
Business Associate Notice Address:
   
ALR Technologies Inc.
ERS- ENDOCRINE RESEARCH SOCIETY INC
Attention: Lawrence Weinstein
410-1033 DAVIE STREET
President and COO
VANCOUVER, BC.
7400 Beaufont Springs Dr
V6E 1M7
Suite 300
 
Richmond, VA   23225
 














ALR Technologies Inc. Confidential
Information                                                  7 of 7
BAA v.030110
 
 

--------------------------------------------------------------------------------

 
